Exhibit 10.1

 

EXECUTION VERSION

 

MASTER CREDIT AGREEMENT

 

between

 

Elfa International AB

 

and

 

Nordea Bank AB (publ)

 

Dated 1 April, 2014

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

 

 

Page

 

 

 

 

 

1.

 

Definitions

 

3

 

 

 

 

 

2.

 

The Bank’s Commitment

 

5

 

 

 

 

 

3.

 

Conditions precedent

 

5

 

 

 

 

 

4.

 

Documentation

 

6

 

 

 

 

 

5.

 

Repayment and reborrowing

 

6

 

 

 

 

 

6.

 

Margins and Fees

 

6

 

 

 

 

 

7.

 

Representations and warranties

 

7

 

 

 

 

 

8.

 

Covenants

 

8

 

 

 

 

 

9.

 

General undertakings

 

8

 

 

 

 

 

10.

 

Events of Default

 

9

 

 

 

 

 

11.

 

Limitation of the Bank’s liability

 

10

 

 

 

 

 

12.

 

Assignment

 

10

 

 

 

 

 

13.

 

Notices

 

10

 

 

 

 

 

14.

 

Term of Agreement

 

11

 

 

 

 

 

15.

 

Law and jurisdiction

 

11

 

Schedule A

 

Security

 

 

 

 

 

Schedule B

 

Form of Compliance Certificate

 

 

2 (14)

--------------------------------------------------------------------------------


 

THIS MASTER CREDIT AGREEMENT (the “Agreement”) is entered into on 1 April, 2014
between

 

(1)                     Elfa International AB (reg.no. 556516-2012) (the
“Borrower”), Södra Tullgatan 3, 211 40 Malmö and

 

(2)                     Nordea Bank AB (publ) (the “Bank”), 105 71 Stockholm.

 

WHEREAS:

 

The Bank has offered, subject to certain terms and conditions, the Borrower to
contribute to the financing of the Borrower’s operation by making available to
the Borrower facilities for general corporate purposes;

 

NOW, IT IS AGREED as follows:

 

1.                          DEFINITIONS

 

1.1.                Save as elsewhere provided in this Agreement or where the
context otherwise requires, the capitalized terms and expressions used herein
and not elsewhere defined in this Agreement bear the meanings ascribed to them
below:

 

Business Day

 

means a day (other than a Saturday or Sunday) on which banks are open for
general business in Stockholm;

 

 

 

EBITDA

 

means, in relation to any period, the consolidated operating profit of the Group
for such period before any of the following items and without double-counting:

 

 

 

 

 

(a)

before any deduction of corporate tax or other taxes on income or gains;

 

 

 

 

 

 

(b)

before any deduction for interest payable and interest in respect of
subordinated debt;

 

 

 

 

 

 

(c)

after deducting (to the extent otherwise included) interest receivable;

 

 

 

 

 

 

(d)

after deducting (to the extent otherwise included) the amount of profit (or
adding back the amount of loss) of any Group Company (other than the Company)
which is attributable to any third party (other than a Group Company) which is a
shareholder in that Group Company;

 

 

 

 

 

 

(e)

after adding back or deducting, as the case may be, the amount of any loss or
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading), to the extent included in
arriving at EBITDA;

 

 

 

 

 

 

(f)

before deducting amortisation of any goodwill or any intangible assets;

 

 

 

 

 

 

(g)

before deducting all depreciation whatsoever;

 

 

 

 

 

 

(h)

after adding back or deducting, as the case may be, any unrealised

 

3 (14)

--------------------------------------------------------------------------------


 

 

 

 

loss or gain due to exchange rate movements to the extent included in the
calculation of EBITDA;

 

 

 

 

 

 

(i)

excluding any extraordinary and such non-recurring items which, in case of an
accumulated amount in excess of SEK 250 000, are approved by the Bank (acting
reasonably); and

 

 

 

 

 

 

(j)

after adding interest income generated from the customer financing business.

 

 

 

 

Event of Default

 

each such event as specified in Clause 10;

 

 

 

Compliance Certificate

 

means a certificate substantially in the form set out in Schedule B (Form of
Compliance Certificate);

 

 

 

Facility

 

means the facility made available under this Agreement as described in Clause
2.1;

 

 

 

Facility Period

 

the period starting on 29 August 2014 and ending on the date falling 5 years
thereafter, or such shorter period as provided by the terms of this Agreement;

 

 

 

Finance Documents

 

this Agreement, any document in relation to the Security and any agreement in
relation to the Overdraft Facility or the Loan Facility, including but not
limited to the standard forms as set out in Clause 4;

 

 

 

Group

 

the Borrower and its Subsidiaries;

 

 

 

Group Company

 

the Borrower or a Subsidiary;

 

 

 

Group Equity Ratio

 

Means the Group’s share capital, statutory reserve, retained earnings and net
income and minority interests in relation to total assets;

 

 

 

Interest Period

 

regarding the Loan Facility each period of 1 week, one, three or six months
chosen by the Borrower, for calculation of interest hereunder, and regarding the
Overdraft Facility the last day of each calendar quarter;

 

 

 

Loan Facility

 

means the business credit made available under this Agreement as described in
Clause 2.2;

 

 

 

Overdraft Facility

 

means the group multi-currency facility/account credit made available under this
Agreement as described in Clause 2.2;

 

 

 

Material Consents

 

in relation to any Group Company any material approval, authorisation, consent,
exemption, licence, permission or registration by, of or from any governmental
or regulatory or other authority or person necessary or appropriate for (i) the
carrying on by it of its business and (ii) the execution, delivery and
performance of the Agreement and any related document and the use of the
Facility;

 

 

 

Net Debt

 

means interest-bearing liabilities (including pension commitments as well as
leasing liabilities) minus cash holdings, bank deposits and other short-term
investments in relation to EBITDA;

 

4 (14)

--------------------------------------------------------------------------------


 

NSSu/DRu

 

the designation for the Bank’s base interest rate, Nordea Sverige Stiborbas, for
utilised credit/the designation for the Bank’s base interest rate, Daily
Interest rate, for utilised credit;

 

 

 

Owner

 

The Container Store Inc.

 

 

 

Security

 

the security to be provided by a Group Company as set out in Schedule A, and
documented on the Bank’s standard forms for each type of security;

 

 

 

SEK

 

Swedish kronor;

 

 

 

Stibor

 

STIBOR 1 W, 1, 3 or 6 months;

 

 

 

Subsidiary

 

means an entity from time to time of which a person (a) has direct or indirect
control or (b) owns directly or indirectly more than fifty (50) per cent of the
share capital or other right of ownership.

 

1.2.                Headings are for ease of reference only.

 

1.3.                Save where the context otherwise requires, the singular
includes the plural and vice versa.

 

2.                          THE BANK’S COMMITMENT

 

2.1.                The Bank hereby agrees, on the terms and subject to the
conditions of this Agreement and in reliance of the Representations and
Warranties set out in Clause 7, to make available a facility in a maximum
aggregate amount of 200,000,000 (twohundredmillion) SEK.

 

2.2.                Under the Facility the Borrower may request (i) the Bank to
make available the Overdraft Facility in the maximum amount of 140,000,000
(onehundredfortymillion) SEK (or as otherwise set out in Clause 5) and (ii) the
Loan Facility in the maximum amount of 60,000,000 (sixtymillion) SEK.

 

2.3.                The sum of (i) the principal amount of the Loan Facility at
any time and (ii) the amount of the Overdraft Facility may never exceed the
amount of the Facility.

 

3.                          CONDITIONS PRECEDENT

 

3.1.                The obligation of the Bank to make the Facility available to
the Borrowers is subject to the following conditions being fulfilled to the
satisfaction of the Bank:

 

(a)                        the Bank having received the following documents:

 

(i)                         a copy of the constitutional documents of the
Borrower;

 

(ii)                      if requested by the Bank, a copy of an extract of
resolutions of the board of directors of the Borrower approving the terms of
this Agreement;

 

(iii)                   a copy of a passport or driver’s license of each person
signing this Agreement;

 

(iv)                  the Security set out in Schedule A duly registered and
completed and in full force and effect;

 

(v)                     a certified copy of any other authorisation or other
document, opinion or assurance which the Bank (acting reasonably) considers to
be necessary or desirable (if it has notified the Borrower accordingly) in
connection with the entry into and performance of the

 

5 (14)

--------------------------------------------------------------------------------


 

transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document, including any document required to
satisfy the Bank’s “know your customer” requirements;

 

(b)                      the representations and warranties set out in Clause 7
are true valid and not misleading in any material respect as at the date when
given (or deemed to be given), and

 

(c)                       no Event of Default, see section 10, and no event
which with the giving of notice or lapse of time might constitute an Event of
Default has occurred and is continuing.

 

3.2.                Should any information contained in the documents listed in
(i) of Clause 3.1 (a) be amended, changed or otherwise no longer be true and
valid, the relevant Borrower shall notify the Bank thereof and deliver without
delay such new documents that evidence the new circumstances.

 

4.                          DOCUMENTATION

 

The Overdraft Facility and the Loan Facility shall be documented separately on
Nordea’s standard forms for each type of facility. The terms and conditions in
such documents complement and are in addition to the terms and conditions in
this Agreement. In the case of contradictions between this Agreement and any
other Finance Documents the wording of the Agreement shall prevail.

 

5.                          REPAYMENT AND REBORROWING

 

5.1.                The Borrower shall repay the original amount of the Loan
Facility in 20 equal quarterly payments. The Overdraft Facility shall be repaid
on the last day of the Facility Period.

 

5.2.                If the actual repayment of the outstanding principal amount
under the Loan facility during a calendar year exceeds the scheduled instalments
according to Clause 5.1 above, the Borrower may, unless the Loan facility is
reduced in accordance with 5.3, upon request reborrow such exceeding amount
under the Loan Facility during the Facility Period. If the Borrower chooses to
reborrow such amount it shall be documented according to Clause 4.

 

5.3.                Subject to the Borrower’s written notice thirty days in
advance, the Borrower may, as per the last day of an Interest Period, reduce the
Loan Facility or the Overdraft Facility with a minimum amount of 3 000 000 SEK,
always provided that the amount specified has been repaid as per the last day of
the Interest Period. For avoidance of doubt, the Bank shall not be entitled to
any Interest Difference Compensation (see inter alia General Terms and
Conditions, 7227V005) or other compensation or fees due to such premature
redemption according to this Clause 5.3. No amount of the Facility cancelled
under this Clause may be subsequently reinstated.

 

6.                          MARGINS AND FEES

 

6.1.                The Borrower shall pay to the Bank annually in advance a
Facility Fee equal to 0.30 per cent per annum of the Overdraft Facility, the
first time on the first day of the Facility Period, and shall be calculated on
the Overdraft Facility, less any reduction by the Borrower under 5.3, as
available on the date the Facility Fee falls due.

 

6.2.                The Borrower shall pay to the Bank in advance on the first
day of the Facility Period and thereafter yearly in advance a Commitment Fee of
0.50 per cent of any unutilized amount of the Loan Facility less any amount
notified and repaid in accordance with Clause 5.3

 

6.3.                In relation to:

 

(a)                      the utilized amount of the Overdraft Facility the
Borrower shall pay interest equal to the sum of NSSu/DRu plus a margin of 1.40
per cent per annum; and

 

6 (14)

--------------------------------------------------------------------------------


 

(b)                      the utilized amount of the Loan Facility the Borrower
shall pay interest equal to the sum of Stibor plus a margin of 1.70 per cent per
annum.

 

6.4.                The margins according to Clause 6.3 above shall be valid for
a period of three years from the first day of the Facility Period. If a party
wants to change the margin for the remaining two-year period, that party shall
notify the other party not later than on 31 March 2017. The parties shall then
in good faith negotiate the new margin. If the parties not have agreed upon a
new margin before the end of the initial period, the Bank shall have the right
to decide the margin to be valid for the remaining period. In such case the
Borrower, giving not less than 30 days’ notice, shall have the right to
terminate this Agreement as per the end of the Interest Period.

 

6.5.                The time of payment of interest are set out in the Finance
Documents.

 

7.                          REPRESENTATIONS AND WARRANTIES

 

7.1.                The Borrower represents and warrants to the Bank that:

 

(a)                      Due incorporation: it is a limited liability company
duly incorporated and validly existing under the laws of its jurisdiction of
incorporation and has the power to carry on its business and to own its property
and assets; and

 

(b)                      Corporate power to borrow: it has the power and
authority to execute, deliver and perform its obligations under the Agreement
and to use the Facility; all necessary action has been taken (and has not been
revoked) to authorise the execution, delivery and performance of the Agreement;
and the Agreement constitutes, are or when executed and delivered will
constitute, its valid and legally binding obligations enforceable in accordance
with the terms thereof; and

 

(c)                       No conflict: the execution, delivery and performance
of the Agreement and the use of the Facility do not and will not:

 

(i)                         contravene any law, regulation, directive, judgment
or order to which the Borrower is subject; or

 

(ii)                      result in any actual or potential breach of or default
under any obligation, agreement, instrument or Material Consent to which the
Borrower is a party or by which it is bound or which the Borrower requires to
carry on its business; or

 

(iii)                   contravene any provision of any of its articles of
association or any resolution passed by its shareholders and/or its board of
directors; or

 

(iv)                  result in any limitation on its powers to borrow or incur
financial indebtedness being exceeded; and

 

(d)                      No litigation: no litigation, arbitration or
administrative proceeding and, without limitation, no dispute with any statutory
or governmental authority is current or pending or to the best of its knowledge
threatened against it or any of its Subsidiaries which is reasonably expected to
have a material adverse effect on the Group; and

 

(e)                       No default:

 

(i)                         no Event of Default is outstanding or will result
from the execution of, or performance of any transaction contemplated by the
Agreement, and

 

(ii)                      no other event is outstanding which constitutes (or,
with the giving of notice, lapse of time, determination of materiality or the
fulfilment of any other applicable condition or any combination of the
foregoing, would or could reasonably be expected to constitute) a default under
any document which is binding on it or any of its Subsidiaries or any of its
Subsidiaries’ assets to an extent or in a manner which is reasonably expected to
have a material adverse effect on the Group.

 

7 (14)

--------------------------------------------------------------------------------


 

7.2.                The representations and warranties made under Clause 7.1
shall be deemed to be repeated at each time a Borrower executes any Finance
Document.

 

8.                          COVENANTS

 

8.1.                The Borrower undertakes to:

 

(a)                      in respect of information:

 

(i)                         deliver to the Bank as soon as it becomes available
and in any event within 120 days after the end of each of its financial years
its audited financial report for such year;

 

(ii)                      deliver to the Bank as soon as it becomes available
and in any event within 60 days after the end of each quarter of each of its
financial years its financial statements for such quarter, certified by its
managing director or chief financial officer to fairly representing the result
of its operations of such quarter and its financial position at the end of such
quarter;

 

(iii)                   deliver promptly to the Bank copies of all press
releases and other information made public of any material significance;

 

(iv)                  furnish the Bank with such other information on the Group
and its business as the Bank may reasonably request;

 

(v)                     currently inform the Bank on all substantial changes of
organisation, structure and management of the Group;

 

(vi)                  not later than on 30 June, 30 September, 10 January and 30
April provide the Bank with a Compliance Certificate in respect of calculation
and outcome of key ratios as specified in Clause (b) below.

 

(b)                      in respect of financial:

 

(i)                         ensure that the Group’s Net Debt/EBITDA measured
each 31 May, 31 August, 30 November and last day of February, as a rolling
12-month value (in respect of EBITDA) is less than 3.20;

 

(ii)                      ensure that the Group’s Equity Ratio measured every
end of calendar quarter, does not fall below 30 % year 1 and 32.5% thereafter;

 

8.2.                The Parties agree, when testing the financial covenants set
out in section 8.1 (b) (i) and (ii), to exclude effects, positive and negative,
resulting from legal enactment (Swedish or foreign), if the Bank, according to
its reasonable opinion, considers that such is according to law, authorities
guidance or similar and market practice.

 

9.                          GENERAL UNDERTAKINGS

 

9.1.                The Borrower covenants with the Bank that it in respect of
itself and for the other companies in the Group will (and the Borrower shall
procure that each of its Subsidiaries will):

 

(a)                      refrain from participating in mergers, procedures
involving partition, transfer or termination in respect of all or a significant
part of its operations without the Bank’s written consent;

 

(b)                      refrain from the sale of shares in Subsidiaries or
material assets, by which material assets means assets with a book value in
excess of 10,000,000 SEK without the Bank’s written consent;

 

8 (14)

--------------------------------------------------------------------------------


 

(c)                       refrain from transferring or utilising its assets in
excess of 10,000,000 SEK unless this takes place subject to market conditions
and concerns assets which are transferred or utilised as part of the day-to-day
business without the Bank’s written consent;

 

(d)                      refrain from raising any loan or incur any other
financial indebtedness with any other financial institution than an institution
within the Nordea group, without the prior written consent of the Bank, with the
exception that it is incurred in the ordinary course of business and that the
aggregate amount does not exceed 10,000,000 SEK;

 

(e)                       refrain from entering into factoring agreements
without the Bank’s written consent;

 

(f)                        refrain from entering into guarantees or similar
commitments in excess of 10,000,000 SEK without the Bank’s written consent;

 

(g)                       refrain from providing security for loans and other
obligations without the Bank’s written consent;

 

(h)                      refrain from granting liens on the property in favor of
parties other than the Bank or other lenders in the Nordea group;

 

(i)                          refrain from changing the focus of its business
operations without the Bank’s written consent;

 

(j)                         ensure that all permits necessary for Group’s
operations are in place and that the terms and conditions thereof are fulfilled;
and also to ensure that

 

(k)                      at all times maintain adequate insurance protection in
respect of its assets, property, responsibilities and operations.

 

10.                   EVENTS OF DEFAULT

 

10.1.         The Bank shall have the right to terminate its commitment under
this Agreement and declare any amount outstanding under the Overdraft Facility
and the Loan Facility due and payable immediately or at such time as determined
by the Bank should any of the following events occur:

 

(a)                      the Borrower fails to pay when due any amount payable
hereunder or under any other obligation to the Bank, where capable of remedy,
such failure remains unremedied for five Business Days after notice thereof has
been given by the Bank to the Borrower, or unless such failure is due solely to
technical or administrative obstacles beyond the control of the Borrower or such
other company and is remedied within five Business Days after the due date, or

 

(b)                      the Borrower fails to observe or perform on the due
date thereof any other obligation, covenant or undertaking of the Borrower
hereunder or under any other obligation to the Bank, where capable of remedy,
such failure remains unremedied for 20 Business Days after notice thereof has
been given by the Bank, or

 

(c)                       any representation or warranty made or deemed to be
made hereunder shall prove to be or shall become incorrect in any material
respect, or

 

(d)                      a distress or execution be levied or enforced upon and
sued out against a substantial part of the assets of the Borrower which is not
discharged or satisfied within 20 Business Days, or

 

(e)                       the Borrower or any other company in the Group stops
payment or shall be unable or admits its inability to pay its debts as they
mature, a liquidator, receiver or trustee or similar officer shall be appointed
for the liquidation, winding-up or dissolution of the Borrower or such other
company or the Borrower or such other company makes an assignment for the
benefit of or a composition with its creditors or a group of creditors or enters
into any similar proceedings; or

 

9 (14)

--------------------------------------------------------------------------------


 

(f)                        the Borrower or any other company in the Group fails
to fulfil obligations to another in the Nordea group and loans, credits or other
financial obligations as a result thereof may be terminated for premature
payment, or

 

(g)                       the Borrower or any other company in the Group fails
to fulfil obligations, however a minimum of SEK 5,000,000, to other lenders and
loans and other credits as a result thereof are prematurely terminated, unless
the Borrower or the other company in the Group without delay shows that the
failure to fulfil obligations was not due to insolvency and that the termination
has been revoked or rectification has taken place, or if

 

(h)                      the Owner sells, assigns or otherwise reduces its
aggregate ownership in the Borrower thereby reducing it below 90,01 per cent of
the share capital and voting rights.

 

11.                   LIMITATION OF THE BANK’S LIABILITY

 

The Bank shall not be held responsible for any loss or damage resulting from a
legal enactment (Swedish or foreign), the intervention of a public authority
(Swedish or foreign), an act of war, a strike, a blockade, a boycott, a lockout
or any other similar circumstance. The reservation in respect of strikes,
blockades, boycotts and lockouts applies even if the Bank itself is subjected to
such measures or takes such measures.

 

Any loss or damage that may occur in other circumstances shall not be
indemnified by the Bank provided the Bank has observed general standard of care.
The Bank assumes no responsibility for indirect losses or damages of any kind.

 

Where a circumstance as referred to in the first paragraph should prevent the
Bank from making a payment or taking other measures, such payment or measures
may be postponed until the obstacle no longer exists. Where a circumstance as
referred to in the first paragraph should prevent the Bank from receiving
payments, the Bank shall, as long as the obstacle exists, be entitled to
interest only on the terms prevailing on the date of maturity for the payment.

 

12.                   ASSIGNMENT

 

The Bank shall be entitled to assign, once or several times, at any time all or
part of its rights and obligations under this Agreement to any bank or financial
institution within the Nordea Group and, with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed) to any other bank or
financial institution, provided, however, that no such consent shall be required
if an Event of Default has occurred.

 

13.                   NOTICES

 

13.1.         The address and fax number (and the department or officer, if any,
for whose attention the communication is to be made) of each Party for any
communication or document made or delivered under or in connection with this
Agreement is:

 

The Borrower:

The Bank:

 

 

Elfa International AB
Södra Tullgatan 3

Nordea Bank AB (publ)
Box 24

SE-211 40 Malmö

201 20 Malmö

 

 

Fax No: +46 490-846 25

Fax No: +46 40 24 70 22

 

 

e-mail:

Peter.Hambert@elfa.com

e-mail: csu.4030@nordea.se

 

Per.Von.Mentzer@elfa.com

 

 

10 (14)

--------------------------------------------------------------------------------


 

or any substitute address or fax number or department or officer as a Party may
notify to the other Parties by not less than five Business Days’ notice.

 

13.2.         Any communication or document made or delivered by one person to
another under or in connection with this Agreement will only be effective:

 

(a)                      if by way of fax, when received in legible form;

 

(b)                      if by way of e-mail, when the addressee has confirmed
receipt; or

 

(c)                       if by way of letter, when it has been left at the
relevant address or two Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details, if addressed to that department or officer.

 

13.3.         Any communication or document sent via e-mail by the Borrower
under this Agreement shall be sent from the e-mail address stipulated by the
Borrower and the Bank shall be entitled to rely on and t he Borrower be bound by
any communication received by the Bank which on its face appears to have been
sent from the e-mail address stated for the Borrower. The Borrower acknowledges
that e-mail, sent via the Internet, is generally not a secure form of
communication due to the risk of unauthorised persons reading, changing or
interrupting the e-mail. The Bank is not responsible for any loss of t he
Borrower as a consequence of any unavailability of the e-mail network, delays or
failure in sending or receiving e-mails or any unauthorised third party’s
reception of or interference with the e-mail message.

 

13.4.         Any communication or document received (or, in respect of e-mail,
confirmed received) on a day which is not a Business Day or after 5.00 p.m. in
the place of receipt will only be deemed to be received and effective on the
next Business Day in that place.

 

14.                   TERM OF AGREEMENT

 

This Agreement is valid for the Facility Period, after which it is automatically
terminated. Notwithstanding anything to the contrary, the Agreement shall be
valid until all the obligations of a Borrower hereunder or under any Finance
Document are fulfilled.

 

15.                   LAW AND JURISDICTION

 

This Agreement shall be construed under and governed by the laws of Sweden and
the Borrower hereby submits to the non - exclusive jurisdiction of the Swedish
courts, in the first instance Stockholm District Court (Stockholms tingsrätt),
but such submission shall not prejudice the rights of the Bank to commence
proceedings in any other jurisdiction.

 

Proceedings in one or more jurisdiction shall not preclude proceedings in any
other jurisdiction, whether concurrently or not.

 

11 (14)

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Borrower and the Bank have caused this Agreement to be
duly executed in two copies, of which they have taken one each, by their duly
authorised officers on the day first written above.

 

For and on behalf of Eifa International AB

 

By:

/s/ Per Von Mentzer

 

By:

/s/ Peter Hambert

 

 

 

 

Name /

Per Von Mentzer, CEO

 

Name /

Peter Hambert, CFO

 

For and on behalf of Nordea Bank AB (publ)

 

By:

/s/ Björn Magnusson

 

By:

/s/ Tobias Gunnarsson

 

 

 

 

Name /

Björn Magnusson

 

Name /

Tobias Gunnarsson

 

12 (14)

--------------------------------------------------------------------------------


 

Schedule A

 

Security to be provided

 

Type of Security

 

Issuer

 

Other

First priority floating charge of SEK 175,000,000.

 

Elfa International AB

 

 

 

 

 

 

 

Floating charge of SEK 123,000,000 with first priority, if not claimed by
FPG/PRI. If claimed by FPG/PRI second priority. Totalling SEK 120,000,000 first
priority and SEK 3,000,000 second priority.

 

Elfa Sweden AB

 

 

 

 

 

 

 

First priority mortgage deed in real estate Västervik, Hammaren 6, of SEK
40,000,000.

 

Elfa Sweden AB

 

 

 

 

 

 

 

First priority floating charge of SEK 30,000,000.

 

Elfa Lumi AB

 

 

 

 

 

 

 

First priority mortgage deed in the real estate Gunnarsbo 1:375, Mullsjö, of SEK
9,000,000.

 

Luminator AB

 

 

 

 

 

 

 

First priority floating charge of SEK 20,000,000.

 

Luminator AB

 

 

 

13 (14)

--------------------------------------------------------------------------------


 

Schedule B

 

Form of Compliance Certificate

To:                  Nordea Bank AB (publ)

From: Elfa International AB
Dated:

 

Dear Sirs

 

Elfa International AB

SEK 200,000,000 Master Credit Agreement

Dated [·] (the “Agreement”)

 

1.                          We refer to the Agreement. This is a Compliance
Certificate. Terms defined in the Agreement have the same meaning when used in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.                          We confirm that as at [relevant testing date]:

 

(a)                      Net debt/EBITDA was [**] and should according to Clause
8.1 (b) (i) (net debt/EBITDA) not have been more than[**].

 

(b)                      Equity ratio was [**] and should according to Clause
8.1 (b) (ii) ( equity ratio) not have been less than [**].

 

3.                          We confirm that no Event of Default is continuing.

 

Elfa International AB

 

 

By:

/s/ Per Von Mentzer

 

 

Per Von Mentzer, CEO

 

 

[CEO/CFO/Authorised signatory]

 

 

By:

 

 

 

 

14 (14)

--------------------------------------------------------------------------------